          Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
PETRO GRYTSYK,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    19-CV-3470 (JMF)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
P.O. ANTHONY MORALES, Shield No. 5056, et al.,                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Petro Grytsyk, an artist who has long sold his work on a Manhattan sidewalk,

brings claims pursuant to 42 U.S.C. § 1983 against the City of New York (the “City”) and

nineteen officers (the “Individual Defendants”) from the New York City Police Department

(“NYPD”), arising from an arrest in April 2016 and from nearly thirty summonses he received in

the months and years thereafter relating to his street vending.1 Defendants now move, pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure, to dismiss all of Grytsyk’s claims. ECF

No. 41. For the reasons that follow, the motion is granted in part and denied in part.




1
       The Individual Defendants are Officer Anthony Morales, Lieutenant Sujat Khan,
Sergeant Matthew Bergen, Sergeant Jeffrey Murphy, Sergeant Douglas Schack, Officer
Christopher Tansey, Officer Christopher Williams, Captain O’Hara, Officer David Lachmenar,
Officer Juan Desalto, Officer Louis Scialabba, Sergeant Brendan McGurran, Officer Ricardo
DiCandia, Officer Mathimohman Mohandes, Officer Jose Espinal, Sergeant Vincent Forlenza,
Officer Rahman, Officer Gao, and Officer Henry.
         Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 2 of 29




                                         BACKGROUND

       The following relevant facts, drawn from the operative amended complaint (the

“Complaint”), see ECF No. 35 (“Compl.”), are taken as true and construed in the light most

favorable to Grytsyk. See, e.g., Kleinman v. Elan Corp., 706 F.3d 145, 152 (2d Cir. 2013).

       Since 2010, Grytsyk has sold artwork of his creation on the sidewalk in front of 701

Seventh Avenue, between West 47th and West 48th Streets in New York City. Compl. ¶ 30.

Grytsyk maintains — and, at least for purposes of this motion, Defendants do not dispute — that,

under the applicable vending regulations, he is entitled to “display and offer his art for sale” at

that location “at any time except at those times when both food and general vendors are not

permitted to sell their wares.” Id. ¶ 34; see ECF No. 43 (“Defs.’ Mem.”), at 2; ECF No. 54

(“Defs.’ Reply”), at 2. On April 18, 2016, Grytsyk and his wife were both selling artwork in

front of 701 Seventh Avenue when Defendant Officer Morales issued Grytsyk’s wife a summons

returnable at the Criminal Court of the City of New York. Compl. ¶ 40. Grytsyk “pointed out

to” Morales “that his wife should not have been served a Criminal Court summons but that, if

she were to be issued any summons at all, it should be returnable” to the New York City

Environmental Control Board (“ECB”). Id. ¶ 41.

       “In response,” Officer Morales summoned Lieutenant Khan, who “proceeded to order

[Grytsyk] to close down his display.” Id. ¶¶ 42-43. Grytsyk “protested” Khan’s order, “stating

that a decision as to whether or not his display should be closed was one that had to be made to a

judge.” Id. ¶ 44. “In response,” Lieutenant Khan directed Officer Morales to arrest Grytsyk;

Officer Morales did so and charged Grytsyk with both obstruction of governmental

administration (“OGA”) in the second degree and disorderly conduct. Id. ¶¶ 45-46. In

conducting the arrest, Officer Morales “handcuff[ed Grytsyk] so tightly as to aggravate a pre-




                                                  2
         Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 3 of 29




existing medical condition of [his] right hand, causing him an extremely painful injury” for

which he later sought medical attention. Id. ¶ 47. Lieutenant Khan also directed Officer Morales

and other NYPD officers to seize Grytsyk’s art and displays, which the NYPD then held at the

Midtown North Precinct for eleven days. Id. ¶¶ 48-49.

       At the stationhouse following the arrest, Officer Morales issued three summonses to

Grytsyk. Id. ¶ 52. Two alleged violations of New York City Administrative Code § 20-465,

which imposes certain time, place, and manner restrictions on sidewalk vendors; and one alleged

a violation of 6 R.C.N.Y. § 2-304(a), which prohibits general vendors from conducting business

in a roadway where and/or when stopping, standing, or parking is prohibited or restricted. Id.

¶¶ 52-54; see N.Y.C. Admin. Code § 20-452(b) (defining a “general vendor” in this context as

“[a] person who hawks, peddles, sells, leases or offers to sell or lease, at retail, goods or services

. . . in a public space,” with certain exceptions including “food vendors”); id. § 17-306(c)

(defining a “food vendor” as “[a] person who hawks, peddles, sells or offers food for sale at

retail in any public space”). In a box on the summonses labeled “Date of Offense,” Officer

Morales handwrote “4/18/16”; and in a box labeled “Time,” he handwrote 1:15 p.m. ECF No.

42-1, at 2-3. An ECB hearing officer dismissed all three of these summonses eight days later, on

April 26, 2016. Compl. ¶ 55.

       Grytsyk contends that the April 18, 2016 arrest “was a watershed moment” marking the

launch of a “campaign of harassment against him that did not pause until 2018.” Id. ¶ 56. More

specifically, he alleges that, between May 3, 2016 and October 14, 2018, NYPD officers issued

him a total of twenty-five summonses relating to his sales of artwork. Id. ¶¶ 57, 62, 64-65, 70.

       The first came on May 3, 2016, when Sergeant Bergen physically assaulted, insulted, and

threatened Grytsyk, and then ordered Officer Tansey to issue him a summons. Id. ¶ 57. The




                                                  3
         Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 4 of 29




summons alleged a violation of New York City Administrative Code § 20-465.1 and was

dismissed at a hearing before the ECB on June 1, 2016 (after which the ECB issued a written

opinion holding that a vendor of artwork could conduct his business at any time except when

both food and general vending were prohibited at the location in front of 701 Seventh Avenue).

Id. ¶¶ 57-59. Following the ECB’s decision, Grytsyk told Sergeant Bergen that the summonses

the NYPD was issuing him were improper and were being dismissed, to which Sergeant Bergen

replied that “he could issue summonses to [Grytsyk] every day and that he did not care what a

judge had to say about it.” Id. ¶¶ 60-61.

       Next, on June 18, 2016, Defendant Officer Williams issued Grytsyk a Criminal Court

summons alleging another violation of Administrative Code § 20-465.1; this summons was also

dismissed, on September 7, 2016, when Officer Williams failed to appear in court. Id. ¶¶ 62-63.

And on February 11, 2017, Captain O’Hara and Sergeant Bergen ordered Officer Scialabba to

issue Grytsyk a summons, which he did. This summons was subsequently dismissed as well —

as was another summons issued (by whom the Complaint does not say) to Grytsyk on July 21,

2017. Id. ¶¶ 64-65. In the meantime, on December 5, 2016, the criminal charges that had been

filed against Grytsyk stemming from the April 18, 2016 arrest were dismissed and sealed on

motion by the New York County District Attorney. Id. ¶ 50. The Certificate of Disposition (of

which the Court can take judicial notice, see McBeth v. Porges, 171 F. Supp. 3d 216, 221

(S.D.N.Y. 2016)) indicates that the charges were dismissed pursuant to “speedy trial provisions.”

ECF No. 42-2 (capitalization altered).

       Grytsyk alleges that, following the dismissal of the July 21, 2017 summons, “there was a

hiatus in the pattern of harassment that [he] had been subjected to.” Compl. ¶¶ 66-67. It came to

an end in the summer of 2018. Between June 1, 2018 and October 14, 2018, in a “campaign of




                                                4
         Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 5 of 29




harassment” that “exceeded anything that had gone before,” Grytsyk was served with twenty-one

additional summonses for violations of the New York City Administrative Code by some

combination of the following Defendants: Sergeant McGurran, Officer Lachmenar, Sergeant

Murphy, Lieutenant Khan, Officer DiCandia, Sergeant Schack, Officer Desalto, Officer

Mohandes, Officer Espinal, Sergeant Forlenza, Officer Rahman, and Officer Gao. Id. ¶¶ 68-70.

Each of these summonses was returnable at the New York City Office of Administrative Trials

and Hearings (“OATH”); each was eventually dismissed. Id. ¶ 71.

       Officer Lachmenar issued one of these twenty-one summonses, for a violation of Section

20-465.1 of the Administrative Code, to Grytsyk on August 14, 2018. Id. ¶ 70. That same day,

Lieutenant Khan, Officer Lachmenar, Officer Mohandes, and Sergeant Murphy also “seized”

Grytsyk’s display of artwork, “left it out in the rain so as to permanently damage it, and

confiscated it.” Id. ¶ 74. Four days later, Grytsyk unsuccessfully attempted to retrieve the

confiscated artwork, but Sergeant Murphy told him that the Times Square District Management

Association, Inc. (“Times Square Alliance”) — a nonprofit organization, the board of which is

composed of Times Square-area business owners, a neighborhood resident, labor union

representatives, representatives from a non-profit organization, and various government officials

— and “at least two Times Square area retail establishments did not want [Grytsyk] vending his

artwork on the sidewalk.” Id. ¶¶ 79, 95, 98. On August 24, 2018, Grytsyk received “written

authorization” from the City “that entitled him to retrieve” the artwork. Id. ¶ 75. But Grytsyk

has not retrieved the confiscated artwork to date, as “he refuses to execute a release for it until he

is permitted to assess the damage that was done to it.” Id. ¶¶ 76-77.

       Following the October 14, 2018 summons, unnamed NYPD officers issued to Grytsyk

another three summonses, all returnable at OATH; but these were never filed with OATH by the




                                                  5
         Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 6 of 29




issuing police officers. Id. ¶ 72. Finally, after another hiatus, Officer Henry issued Grytsyk

another summons on January 8, 2020 for violating Section 20-465.1; this summons was also

dismissed at a January 27, 2020 hearing before OATH. Id. ¶ 80.

       Grytsyk filed this lawsuit on April 18, 2019, initially naming the City and all Individual

Defendants other than Officer Henry. See ECF No. 1. Grytsyk filed the operative, amended

Complaint on April 7, 2020, adding Officer Henry and Times Square Alliance as Defendants.

Compl. The City and the eighteen initially named Individual Defendants moved to dismiss the

Complaint on May 5, 2020. ECF No. 41. Earlier today, Henry joined their motion. ECF No.

80. Times Square Alliance moved to dismiss the Complaint on February 5, 2021, see ECF No.

71, but Grytsyk subsequently voluntarily dismissed his claims against Times Square Alliance

without prejudice, thereby mooting that motion, ECF No. 78.

                                      LEGAL STANDARDS

       In evaluating Defendants’ motion to dismiss pursuant to Rule 12(b)(6), the Court must

accept all facts set forth in the Complaint as true and draw all reasonable inferences in Grytsyk’s

favor. See, e.g., Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124 (2d Cir. 2008) (per

curiam). A claim will survive a Rule 12(b)(6) motion, however, only if the plaintiff alleges facts

sufficient “to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). A

plaintiff must show “more than a sheer possibility that a defendant has acted unlawfully,” id.,

and cannot rely on mere “labels and conclusions” to support a claim, Twombly, 550 U.S. at 555.




                                                  6
Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 7 of 29
Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 8 of 29
Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 9 of 29
        Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 10 of 29




solely of verbal statements.” Kass, 864 F.3d at 209 (citing People v. Case, 42 N.Y.2d 98, 101-02

(1977)); accord Uzoukwu v. City of New York, 805 F.3d 409, 414-15 (2d Cir. 2015) (“[P]urely

verbal interference may not satisfy the physical component under Penal Law § 195.05.” (internal

quotation marks omitted)).

       Applying these standards here, the Court cannot conclude at this stage of the litigation

that there was either probable cause or arguable probable cause to arrest Grytsyk for OGA.

Defendants argue that Grytsyk “interfered in the issuance of a summons to his wife, and refused

to comply with orders from defendants Morales and Khan to close down his display.” Defs.’

Mem. 9. With respect to the former, however, the Complaint alleges only that Grytsyk’s wife,

who was “a vendor of artworks at the same location . . . , was issued a summons” by Officer

Morales and that Grytsyk then “pointed out” to Officer Morales that “his wife should not have

been served a Criminal Court summons but that, if she were to be issued any summons at all, it

should be returnable at the ECB.” Compl. ¶¶ 40-41. Assuming the truth of these allegations and

considering them in the light most favorable to Grytsyk, as the Court must, this alleged

“interference” therefore consisted “solely of verbal statements.” Kass, 864 F.3d at 209. Yet,

“[w]ords alone, even abusive ones, cannot give rise to probable cause to arrest for obstructing

governmental administration as a matter of law.” Fana v. City of New York, No. 15-CV-8114

(PGG), 2018 WL 1581680, at *8 (S.D.N.Y. Mar. 27, 2018) (internal quotation marks omitted);

see Kass, 864 F.3d at 209; see also Scott v. City of New York, No. 16-CV-834 (NGG) (ST), 2020

WL 208915, at *6 (E.D.N.Y. Jan. 14, 2020) (“Such interference ‘must be . . . physical’; mere

yelling is insufficient.” (quoting Basinski v. City of New York, 706 F. App’x 693, 697 (2d Cir.

2017) (summary order))); Hilderbrandt, 2014 WL 4536736, at *4-5 (“Courts have made clear

that the statute requires physical interference with police action to support an OGA arrest. . . .




                                                 10
        Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 11 of 29




“[T]he rule [is] that words alone . . . cannot give rise to probable cause to arrest for obstructing

governmental administration as a matter of law.” (internal quotation marks omitted)).

       As for Grytsyk’s alleged “refus[al] to comply with orders . . . to close down his display,”

Defs.’ Mem. 9 (emphasis added), the Complaint alleges only a single order, see Compl. ¶ 43, and

says merely that Grytsyk “protested” it, “stating that a decision as to whether or not his display

should be closed was one that had to be made by a judge,” id. ¶ 44. Although “[u]nder certain

circumstances, a finding of interference may be predicated on a defendant’s refusal to obey

orders to leave a premises, to step back from an accident scene or to keep away from an area

where a disturbance is taking place,” a mere failure “to obey a police order, in and of itself, does

not constitute a circumstance that gives rise to probable cause for an arrest for obstructing

government administration. The failure to obey the order must create some other hazard or

interference to rise to the level of obstruction necessary for obstructing government

administration.” Fana, 2018 WL 1581680, at *8 (cleaned up). Thus, for example, the fourth

OGA element “may be met where an individual’s refusal to obey orders evidences an attempt to

interfere with officers’ efforts to address a volatile situation, such as an altercation or medical

emergency,” or “when an individual repeatedly disobeys orders to move away from a zone of

danger, thereby preventing officials from performing an official function.” Id. (cleaned up). By

contrast, the element “is not satisfied . . . where the individual’s refusal to obey every command

to back up is merely annoying and distracting.” Id. (internal quotation marks omitted). Drawing

all inferences in Grytsyk’s favor, the Court cannot say that the allegations in the Complaint even




                                                  11
         Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 12 of 29




establish a refusal to comply with an order, let alone that such refusal rose to the level of

obstruction necessary for obstructing government administration.2

        The cases on which Defendants rely are easily distinguished. See Kass, 864 F.3d at 210

(arguable probable cause where the plaintiff “refused to obey the officers’ repeated orders to

move along” and, after the officer “placed his hand on [the plaintiff’s] elbow to guide [the

plaintiff] away from the barricades, [the plaintiff] instructed [the officer] to ‘get [the officer’s]

hands off’ of him and pulled away”); Schramm v. City of New York, No. 16-CV-553 (AKH),

2019 WL 6791462, at *6 (S.D.N.Y. Dec. 11, 2019) (probable cause where the plaintiff “was

instructed several times to step away from the scene of [her husband’s] arrest” in order “to avoid

an already tense situation from escalating further” and she “refused to do so”); Joseph v. Deluna,

No. 15-CV-5602 (KMW), 2018 WL 1474398, at *4 (S.D.N.Y. Mar. 23, 2018) (“at a minimum,”

arguable probable cause where it was “not disputed that [the officer] told [the plaintiff] to leave

the scene by the count of three and, when [the plaintiff] failed to do so, [the officer] reached out

to arrest [the plaintiff], whereupon [the plaintiff] pulled his hand away,” all “while a man and a

woman were screaming at each other [nearby], even as one was in handcuffs and both were

surrounded by police officers” (internal quotation marks omitted)); Garcia v. County of

Westchester, No. 11-CV-7258 (KMK), 2017 WL 6375791, at *16-17 (S.D.N.Y. Dec. 12, 2017)

(arguable probable cause where the plaintiff, “at the scene of a shooting, where a vehicle had


2
        In addition, New York courts have held that, for purposes of OGA, “the official function
being performed must be one that was ‘authorized by law.’” Gogol v. City of New York, No. 15-
CV-5703 (ER), 2017 WL 3449352, at *4 (S.D.N.Y. Aug. 10, 2017) (quoting Lennon v. Miller,
66 F.3d 416, 424 (2d Cir. 1995)). Grytsyk, of course, alleges that the officers’ actions on April
18, 2016, were not lawful. See Compl. ¶¶ 30-51. Whether that was the case or not turns on facts
beyond the Complaint. See, e.g., Williams v. City of Mount Vernon, 428 F. Supp. 2d 146, 157
(S.D.N.Y. 2006) (on a motion to dismiss, rejecting an argument that there was arguable probable
cause to arrest for OGA because, “assuming the facts alleged in the Complaint, the police were
not engaged in lawful conduct”).



                                                  12
        Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 13 of 29




struck an officer and two individuals had been shot,” approached the “area in which officers

were confronting [the suspect] and effecting an arrest”); Basinski v. City of New York, 192 F.

Supp. 3d 360, 366 (S.D.N.Y. 2016) (probable cause where the plaintiff was “taller than” the

officer, and, in a “way that [wa]s physically imposing, . . . repeatedly slid his hand into his pants

pocket during the course of the interaction, . . . kept his arm elevated in order to hold his phone

at face level, within striking distance of the officer[,] . . . was vociferously argumentative with

[the officer], interjected into interactions with third parties in a seemingly provocative manner,

and drew [the officer’s] attention away from the summons-related interaction with the vendor”),

aff’d, 706 F. App’x 693; Esmont v. City of New York, 371 F. Supp. 2d 202, 211 (E.D.N.Y. 2005)

(probable cause where the plaintiff “refused to move from her driveway to permit New York

Department of Health employees to enter her yard to perform a [lawful] compliance inspection”).

       Moreover, none of these cases was decided on a Rule 12(b)(6) motion. Indeed, with one

exception, all of them were decided on summary judgment and involved a careful parsing of the

evidence to assess whether the plaintiff’s alleged interference rose to the level of obstruction.

The one exception is Kass, in which the Second Circuit held that the district court had erred in

denying a motion for judgment on the pleadings based on qualified immunity. See 864 F.3d at

203. But even in Kass, the court was not limited to the allegations in the complaint, as the Court

is here. Instead, the record in Kass included “a video that the parties concede[d was] authentic

and accurate” and, thus, the court “view[ed] the allegations in the complaint as true only to the

extent that they [we]re not contradicted by video evidence.” Id. at 206 (emphasis added)

(internal quotation marks omitted). And, of course, the “interference” in Kass was “at least in

part . . . physical” and did not “consist solely of verbal statements.” Id. at 209 (internal quotation

marks omitted); see id. at 210 (“Kass physically interfered with the officers’ efforts to confine




                                                 13
Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 14 of 29
Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 15 of 29
        Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 16 of 29




   3. Vending Regulations

       Finally, Defendants argue that even if probable cause did not exist for OGA or disorderly

conduct (the offenses for which Grytsyk was actually arrested on April 18, 2016), it nevertheless

existed for violations of New York City vending regulations — namely, N.Y.C. Administrative

Code §§ 17-314, 20-452 to 20-474.3 and 6 R.C.N.Y. § 2-314, which impose time, place, and

manner restrictions on sidewalk general and food vendors. See Defs.’ Mem. 10-13; Defs.’ Reply

1-5. Grytsyk appears to concede that he is subject to these regulations. See ECF No. 48 (“Pl.’s

Opp’n”), at 3-4; cf. Bery v. City of New York, 97 F.3d 689, 697-98 (2d Cir. 1996) (finding the

City’s licensing requirements for sidewalk art vendors “too sweeping to pass constitutional

muster” but stating that such vendors may be properly subjected to appropriate time, place, and

manner restrictions). More significantly, Defendants explicitly concede, at least for the purposes

of this motion, that Grytsyk is “only . . . restricted from vending when both food and general

vending are prohibited.” Defs.’ Reply 2 (emphasis added); accord Defs.’ Mem. 2, 13. On

Defendants’ own account of the interlocking regulatory provisions, that is the case at the relevant

location Monday through Saturday between the hours of 12:00 p.m. and 11:00 p.m. See Defs.’

Mem. 13. Pointing to the fact that Officer Morales wrote 1:15 p.m. on the summonses that he

issued to Grytsyk on April 18, 2016, see ECF No. 42-1, at 2-3, Defendants contend that the

“proof” is “irrefutable” that when Grytsyk was arrested “both food and general vending were

prohibited.” Defs.’ Reply 2.

       Putting aside the question of whether the Court can rely for the truth on Officer Morales’s

handwritten notations on the summonses at this stage of the litigation, Defendants’ “proof” may

not, in fact, be “irrefutable.” The relevant box on the summonses did not call for the “time of the

offense”; it merely called for the “time.” Thus, it is not clear on the current record whether




                                                16
        Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 17 of 29




Officer Morales listed the time of the alleged offense or the time at which he completed the

summonses. If it was the latter, the summonses themselves — even taken as true — are far from

“irrefutable” proof that Grytsyk was vending after 12 p.m. After all, the Complaint alleges only

that Officer Morales issued the summonses “[a]t the stationhouse, following [Grytsyk’s] arrest”

(and perhaps after the seizure of Grytsyk’s art and displays as well). Compl. ¶¶ 48, 52. Neither

the Complaint nor any material that the Court may consider at this stage reveals how much time

elapsed between Grytsyk’s arrest and the issuance of the summonses. It follows that whether

there was probable cause (or arguable probable cause) to arrest Grytsyk for violation of the

vending regulations requires development of the facts and cannot be decided at this stage.

   4. Conclusion

       In sum, given the limited materials that can be considered at this stage of the case and

drawing all inferences in Grytsyk’s favor, the Court cannot conclude that there was even

arguable probable cause to arrest Grytsyk for OGA, disorderly conduct, or violations of the

City’s vending regulations. Accordingly, the Court is compelled to deny Defendants’ motion to

dismiss Grytsyk’s false arrest claim. Needless to say, however, “Defendants are at liberty to

raise” these arguments “anew, after discovery, if the facts adduced” support a finding of probable

cause or arguable probable cause. Nelson v. City of New York, No. 18-CV-4636 (PAE), 2019

WL 3779420, at *14 (S.D.N.Y. Aug. 9, 2019).

B. Malicious Prosecution

       Grytsyk also brings a Section 1983 malicious prosecution claim based on the charges of

OGA and disorderly conduct that were filed, and later dismissed, in connection with his April 18,

2016 arrest. “In order to prevail on a § 1983 claim against a state actor for malicious

prosecution, a plaintiff must show a violation of his rights under the Fourth Amendment, and




                                                17
        Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 18 of 29




must establish the elements of a malicious prosecution claim under state law.” Manganiello v.

City of New York, 612 F.3d 149, 160-61 (2d Cir. 2010) (citations omitted). Thus, Grytsyk must

plead (1) the initiation or continuation of a criminal proceeding against him; (2) termination of

the proceeding in his favor; (3) lack of probable cause for commencing the proceeding; (4) actual

malice as a motivation for Defendants’ actions; and (5) a sufficient post-arraignment liberty

restraint to implicate his Fourth Amendment rights. McKay v. City of New York, 32 F. Supp. 3d

499, 511 (S.D.N.Y. 2014); accord Nelson, 2019 WL 3779420, at *10. Defendants argue that he

fails to plead the lack of probable cause (or that they are entitled to qualified immunity based on

arguable probable cause), see Defs.’ Mem. 16; Defs.’ Reply 10 — an argument that the Court

has already considered and rejected.3 Alternatively, they argue that the claim fails because the

dismissal of Grytsyk’s charges for speedy trial reasons cannot qualify as favorable termination

for purposes of malicious prosecution. See Defs.’ Mem. 16; Defs.’ Reply 10-11.

       Defendants’ argument is foreclosed by binding Second Circuit precedent. See Murphy v.

Lynn, 118 F.3d 938, 950 (2d Cir. 1997) (“[D]ismissals for lack of timely prosecution should

generally be considered, for purposes of a claim of malicious prosecution, a termination

favorable to the accused.”). To be sure, the Second Circuit’s decision in Murphy

notwithstanding, Defendants’ argument has been accepted by a host of district judges following

Lanning v. City of Glens Falls, 908 F.3d 19, 22 (2d Cir. 2018), in which the Court held that, to

prevail on a malicious prosecution claim under federal law, a plaintiff must show “that the


3
        Nevertheless, one additional note is warranted. Defendants argue that the malicious
prosecution claim should be dismissed because there was probable cause (or arguable probable
cause) to believe that Grytsyk violated “vending rules.” Defs.’ Mem. 16. That is incorrect, as
Grytsyk was not actually charged with a violation of any such rule. See, e.g., Tompkins v. City of
New York, 50 F. Supp. 3d 426, 435 (S.D.N.Y. 2014) (“[W]hile a false arrest claim fails if there
was probable cause to arrest the plaintiff for any offense, in the malicious prosecution context,
there must be probable cause for the offenses charged.” (citation omitted)).



                                                18
Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 19 of 29
        Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 20 of 29




in Nelson is particularly noteworthy. The ultimate point, of course, is not that Murphy is rightly

decided or long for this world; it may not be either. Instead, it is that the Second Circuit, not this

Court or any other district court, gets to decide that question. And in light of the Second

Circuit’s own citations to Murphy, in Lanning and since, not to mention the analyses of Judge

Engelmayer and others, the Court certainly cannot say that Lanning renders the holding of

Murphy “untenable.” United States v. Emmenegger, 329 F. Supp. 2d 416, 436 (S.D.N.Y. 2004)

(Lynch, J.).

       In short, Defendants’ argument — that Grytsyk cannot, as a categorical matter, establish

favorable termination for purposes of his Section 1983 malicious prosecution claim because the

dismissal of his charges was on speedy trial grounds — remains foreclosed by Second Circuit

precedent.4 Of course, “[i]n the event that ensuing case law on this point is adverse to this

conclusion, the Court will stand ready, at the summary judgment stage, to reconsider this

assessment.” Nelson, 2019 WL 3779420, at *12.

C. Excessive Force

       Next, Grytsyk brings a claim of excessive force against Officer Morales based on his

handcuffing during his April 18, 2016 arrest. “The question” in assessing whether a police

officer has used excessive force in handcuffing a plaintiff is “whether an officer reasonably

should have known during handcuffing that his use of force was excessive.” Cugini v. City of

New York, 941 F.3d 604, 613 (2d Cir. 2019). “A plaintiff satisfies this requirement if either the

unreasonableness of the force used was apparent under the circumstances, or the plaintiff


4
        An argument could be made that, even under Murphy, a plaintiff must affirmatively plead
that the termination of his prosecution “is indicative of innocence,” 118 F.3d at 948, and that
Grytsyk fails to do so. But Defendants do not make this more nuanced argument; they merely
contend that, post-Lanning, a speedy trial dismissal does not qualify as a favorable termination as
a categorical matter. Accordingly, they have forfeited any such argument.



                                                  20
           Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 21 of 29




signaled her distress, verbally or otherwise, such that a reasonable officer would have been aware

of her pain, or both.” Id. “In analyzing excessive force claims arising out of the use of

handcuffs, courts in this circuit frequently consider (1) whether the handcuffs were unreasonably

tight; (2) whether the defendants ignored the plaintiff’s pleas that the handcuffs were too tight;

and (3) the degree of injury to the wrists.” Gonzalez v. Hirschman, No. 15-CV-810 (GHW),

2016 WL 354913, at *4 (S.D.N.Y. Jan. 28, 2016) (internal quotation marks omitted). “It is well

established in this Circuit that claims of excessive force are not established by allegations that

overly tight handcuffs caused minor, temporary injuries.” Sullivan v. City of New York, No. 17-

CV-3779 (KPF), 2018 WL 3368706, at *10 (S.D.N.Y. July 10, 2018) (internal quotation marks

and alterations omitted). At the same time, “[a] court’s reasonableness analysis is not limited to

a factual checklist; it must instead be guided by a ‘careful balanc[e]’ between the ‘nature and

quality of the intrusion’ and the ‘countervailing government[al] interests at stake’ under the

circumstances.” Cugini, 941 F.3d at 613 (quoting Graham v. Connor, 490 U.S. 386, 396

(1989)).

       Measured against these standards, Grytsyk’s excessive force claim falls short. The

Complaint alleges only that Morales handcuffed Grytsyk “so tightly as to aggravate a pre-

existing medical condition of [his] right hand, causing him an extremely painful injury and

requiring him to seek medical attention.” Compl. ¶ 47. But there is no allegation that Grytsyk

advised the officers of his discomfort, verbally or otherwise, or that he remained handcuffed for

an extended period. Moreover, threadbare and conclusory allegations of injury, without

reference to specific physical injuries, do not suffice as a matter of law. See, e.g., Hays v. City of

New York, No. 14-CV-10126 (JMF), 2017 WL 782496, at *5 (S.D.N.Y. Feb. 28, 2017)

(collecting cases); Livigni v. Ortega, No. 15-CV-9454 (CM), 2016 WL 6143351, at *4 (S.D.N.Y.




                                                 21
        Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 22 of 29




Oct. 19, 2016) (dismissing excessive force claim where the plaintiff merely “allege[d] that his

handcuffs were unreasonably tight, and that as a result he suffered a loss of circulation and that

his wrists are chronically debilitated” but “d[id] not provide any more information about the

extent of his alleged injuries, nor d[id] he allege that [the] [d]efendants ignored a request to

loosen the handcuffs” (internal quotation marks omitted)). Accordingly, Grytsyk’s excessive

force claim must be and is dismissed.

D. Unreasonable Deprivation of Property

       Grytsyk also brings a claim for deprivation of property without due process based on the

confiscation of his art on April 18, 2016, and August 14, 2018. See Compl. ¶¶ 48, 74, 81. (The

property confiscated in 2016 was returned to Grytsyk after eleven days; the property taken in

2018 apparently remains in police custody despite Grytsyk’s having obtained written

authorization to retrieve it within ten days of the confiscation due to his unwillingness to execute

a release. See id. ¶¶ 49, 75-76.) The Supreme Court has held that “an unauthorized intentional

deprivation of property by a state employee does not constitute a violation of the procedural

requirements of the Due Process Clause of the Fourteenth Amendment if a meaningful post-

deprivation remedy for the loss is available.” Hudson v. Palmer, 468 U.S. 517, 533 (1984). But

“the availability of post-deprivation remedies does not defeat a § 1983 claim where the alleged

loss results from adherence to an established state or municipal policy.” Pangburn v.

Culbertson, 200 F.3d 65, 71 (2d Cir. 1999). “In addition, even when not sanctioned by an

established state procedure, a deprivation performed by a ‘high-ranking official’ with ‘final

authority over significant matters’ will not be considered random and unauthorized.” Baines v.

City of New York, No. 10-CV-9545 (JMF), 2015 WL 3555758, at *10 (S.D.N.Y. June 8, 2015)

(quoting DiBlasio v. Novello, 344 F.3d 292, 302 (2d Cir. 2003)).




                                                 22
Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 23 of 29
        Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 24 of 29




of some act (2) with intent to do harm without excuse or justification, and (3) in order to obtain a

collateral objective that is outside the legitimate ends of the process.” Cook v. Sheldon, 41 F.3d

73, 80 (2d Cir. 1994). “The crux of a malicious abuse of process claim is the collateral objective

element. To meet this element, a plaintiff must prove not that defendant acted with an improper

motive, but rather an improper purpose.” Kraft v. City of New York, 696 F. Supp. 2d 403, 416

(S.D.N.Y. 2010) (Chin, J.), aff’d, 441 F. App’x 24 (2d Cir. 2011) (summary order).

       Defendants offer only two arguments in support of their motion to dismiss this claim.

First, they “object” on the ground that the “claim . . . was not explicitly pled in [Grytsyk’s]

Amended Complaint.” Defs.’ Reply 9. That objection is without merit. Although Grytsyk

could certainly have alleged the claim more explicitly, the Complaint states that Defendants

“intentionally and maliciously harmed [his] business through a pattern of unremitting legal

harassment that consisted of abusing legal process by repeatedly issuing summonses for non-

existent violations of the New York City Administrative Code with the intention, not of

enforcing said ordinances, but of harming and interfering with [Grytsyk’s] business.” Compl.

¶ 81 (emphases added); see also id. ¶¶ 68-71. If anything, therefore, it is Defendants who

forfeited any arguments with respect to the malicious abuse of process claim by failing to make

them in their initial memorandum of law. See Farmer v. United States, No. 15-CV-6287 (AJN),

2017 WL 3448014, at *3 (S.D.N.Y. Aug. 10, 2017) (“Courts have repeatedly held that

arguments raised for the first time in reply briefs are waived.” (collecting cases)).5 Second,



5
       More specifically, Defendants do not make, and thus have forfeited for purposes of this
motion, any argument that Grytsyk’s malicious abuse of process claim fails because there was
probable cause, see, e.g., Mangino v. Inc. Vill. of Patchogue, 808 F.3d 951, 958 (2d Cir. 2015)
(“There has been considerable confusion within our Circuit regarding whether probable cause is
a complete defense to a claim of abuse of process under New York law.”); Allen v. Leonard, No.
18-CV-7163 (SJF) (AKT), 2020 WL 4587752, at *8 n.8 (E.D.N.Y. Mar. 3, 2020)
(acknowledging the ongoing intra-Circuit split), report and recommendation adopted, 2020 WL


                                                 24
Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 25 of 29
        Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 26 of 29




Defendants alleged to have issued summonses during this period are Sergeant McGurran, Officer

Lachmenar, Sergeant Murphy, Lieutenant Khan, Officer DiCandia, Sergeant Schack, Officer

Desalto, Officer Mohandes, Officer Espinal, Sergeant Forlenza, Officer Rahman, and Officer

Gao. Compl. ¶ 70. Thus, to the extent Grytsyk brings malicious abuse of process claims against

any other Individual Defendants, such claims must be and are deemed withdrawn or abandoned.

F. Municipal Liability

       Finally, Grytsyk seeks to hold the City liable under Monell v. Department of Social

Services, 436 U.S. 658 (1978). “[T]o hold a city liable under § 1983 for the unconstitutional

actions of its employees, a plaintiff is required to plead and prove three elements: (1) an official

policy or custom that (2) causes the plaintiff to be subjected to (3) a denial of a constitutional

right.” Wray v. City of New York, 490 F.3d 189, 195 (2d Cir. 2007) (internal quotation marks

omitted). A plaintiff may establish the existence of an official policy or custom by showing “the

constitutional violation was caused by: ‘(1) a formal policy officially endorsed by the

municipality; (2) actions taken by government officials responsible for establishing the

municipal policies that caused the particular deprivation in question; (3) a practice so consistent

and widespread that, although not expressly authorized, constitutes a custom or usage of which a

supervising policy-maker must have been aware; or (4) a failure by policymakers to provide

adequate training or supervision to subordinates to such an extent that it amounts to deliberate

indifference to the rights of those who come into contact with municipal employees.’” Nelson,

2019 WL 3779420, at *15 (quoting Brandon v. City of New York, 705 F. Supp. 2d 261, 276-77

(S.D.N.Y. 2010)).


by extended “hiatus[es]” during which Grytsyk was largely left alone. Id. ¶¶ 66-68, 80. Among
other things, the allegations in the Complaint do not support a plausible inference that the
summonses issued in 2016, 2017, or 2020 were motivated by an improper collateral purpose.



                                                  26
        Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 27 of 29




       Applying these standards, the Court need not dwell long on Grytsyk’s Monell claims.

“First, to the extent that [Grytsyk] fails to allege an underlying constitutional violation, his

. . . Monell claims also fail.” Nigro v. City of New York, No. 19-CV-2369 (JMF), 2020 WL

5503539, at *5 (S.D.N.Y. Sept. 11, 2020) (citing Lanning, 908 F.3d at 30). Because the Court

concluded above that Grytsyk’s excessive force and deprivation of property claims fail, it

follows that there can be no municipal liability with respect to these claims. Second, and in any

event, Grytsyk’s allegations of the existence of a City policy or practice are entirely conclusory.

Grytsyk alleges only “[u]pon information and belief” that the NYPD is “determined to harass

[F]irst [A]mendment-protected vendors” and that unnamed “superior officers . . . specifically

instructed” the Individual Defendants to act accordingly. Compl. ¶¶ 87, 89. These allegations

do not cut it. See Nelson, 2019 WL 3779420, at *16 (“[T]he [complaint] purports to plead [the

existence of an official policy], but its claims are conclusory. . . . [I]t does not substantiate any

of [its] broad claims. As a result, the [complaint] fails adequately to allege any of the above

means of pleading any official policy or custom.”); Baines v. City of New York, No. 10-CV-9545

(JMF), 2014 WL 1087973, at *3 (S.D.N.Y. Mar. 19, 2014) (“[A] plaintiff must allege facts —

other than those giving rise to individual liability — supporting an inference that the

municipality has an unconstitutional policy.”). Accordingly, Grytsyk’s claims against the City

must be and are dismissed.

                                          CONCLUSION

       In sum, Defendants’ motion to dismiss is GRANTED in part and DENIED in part.

Specifically, the following claims survive: (1) Grytsyk’s false arrest against Lieutenant Khan and

Officer Morales; (2) his malicious prosecution against Lieutenant Khan and Officer Morales; and

(3) his malicious abuse of process against Sergeant McGurran, Officer Lachmenar, Sergeant




                                                  27
        Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 28 of 29




Murphy, Lieutenant Khan, Officer DiCandia, Sergeant Schack, Officer Desalto, Officer

Mohandes, Officer Espinal, Sergeant Forlenza, Officer Rahman, and Officer Gao. The

remaining claims are dismissed.

       The Court declines to sua sponte grant Grytsyk leave to amend his Complaint to address

the dismissed claims. Although leave to amend a complaint should be freely given “when justice

so requires,” Fed. R. Civ. P. 15(a)(2), it is “within the sound discretion of the district court to

grant or deny leave to amend,” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir.

2007). The Court already granted Grytsyk leave to amend, ECF No. 34, and he has neither

sought leave to amend again nor suggested that he possesses any additional facts that could cure

the defects in the dismissed claims, see, e.g., Cuoco, 222 F.3d at 112; Fischman v. Mitsubishi

Chem. Holdings Am., Inc., No. 18-CV-8188 (JMF), 2019 WL 3034866, at *7 (S.D.N.Y. July 11,

2019) (declining to grant leave to amend as to certain claims in the absence of any suggestion

that additional facts could remedy defects in the plaintiff’s pleading). Moreover, the defects in at

least some of the dismissed claims are substantive and, thus, cannot be cured through

amendment. See, e.g., Willard v. UP Fintech Holding Ltd., No. 19-CV-10326 (JMF), 2021 WL

1026571, at *9 (S.D.N.Y. Mar. 17, 2021) (“A district court may deny leave to amend where

amendment would be futile.” (citing Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC,

797 F.3d 160, 190 (2d Cir. 2015)).

       The remaining Defendants shall file an answer with respect to Grytsyk’s remaining

claims no later than three weeks from the date of this Opinion and Order. In addition, the

parties shall appear for a pretrial conference on April 22, 2021 at 4:00 p.m. Although the Court

previously conducted an initial pretrial conference and entered a Case Management Plan, see

ECF No. 32, the Court will treat the conference as if it were an initial conference in light of




                                                  28
Case 1:19-cv-03470-JMF Document 83 Filed 03/22/21 Page 29 of 29
